                Case MDL No. 2867 Document 99 Filed 10/03/18 Page 1 of 3



                               UNITED STATES JUDICIAL PANEL
                                            on
                                 MULTIDISTRICT LITIGATION


IN RE: LOCAL TV ADVERTISING
ANTITRUST LITIGATION                                                                      MDL No. 2867


                                         TRANSFER ORDER


        Before the Panel:* Plaintiff in one action in the Northern District of Illinois moves under
28 U.S.C. § 1407 to centralize this litigation in that district. This litigation currently consists of two
actions pending in two districts, as listed on Schedule A. Since the filing of the motion, the Panel
has been notified of fifteen related actions.1

        All responding parties support centralization, but request different transferee districts.
All defendants2 support centralization in the Northern District of Illinois or, alternatively, the District
of Maryland or the Southern District of New York. Plaintiffs in the District of Maryland actions,
plaintiffs in the Northern District of Illinois actions, and plaintiffs in the Southern District of New
York actions request their own districts respectively.

         On the basis of the papers filed and the hearing session held, we find that these actions
involve common questions of fact, and that centralization will serve the convenience of the parties
and witnesses and promote the just and efficient conduct of this litigation. All actions share complex
factual questions arising from allegations that defendants have engaged in a conspiracy to artificially
inflate the prices for local television advertisement time throughout the United States since some
time in 2014 or 2016. The actions commonly allege that the conspiracy was effectuated by sharing
competitively sensitive information through defendants’ advertising sales teams in order to raise
advertising prices to supracompetitive levels, and that the alleged scheme was facilitated by certain
industry associations. Centralization will eliminate duplicative discovery; prevent inconsistent
pretrial rulings, especially with respect to class certification and Daubert motions; and conserve the
resources of the parties, their counsel and the judiciary.



          *
              Judge Charles A. Breyer and Judge Lewis A. Kaplan took no part in the decision of this
matter.
          1
         These and any other related actions are potential tag-along actions. See Panel Rules 1.1(h),
7.1 and 7.2.
          2
        Sinclair Broadcast Group, Inc.; Tribune Media Company; Tribune Broadcasting Company,
LLC; Gray Television, Inc.; Tegna, Inc.; Hearst Television Inc. (sued as Hearst Communications);
and Nexstar Media Group, Inc.
             Case MDL No. 2867 Document 99 Filed 10/03/18 Page 2 of 3



                                                   -2-

         We conclude that the Northern District of Illinois is an appropriate transferee district for this
litigation. Tribune Media, which is sued in all actions, has its headquarters in this district, and thus
common evidence is likely located there. All defendants and plaintiffs in six actions agree that this
district provides a geographically central and convenient location for the parties and witnesses. One
action on the motion and eight potential tag-along actions are pending there. Judge Virginia M.
Kendall is an experienced jurist with the ability and willingness to manage this litigation efficiently.
We are confident she will steer this matter on a prudent course.

         IT IS THEREFORE ORDERED that the action listed on Schedule A and pending outside
the Northern District of Illinois is transferred to the Northern District of Illinois and, with the consent
of that court, assigned to the Honorable Virginia M. Kendall for coordinated or consolidated pretrial
proceedings.


                                             PANEL ON MULTIDISTRICT LITIGATION




                                                               Sarah S. Vance
                                                                   Chair

                                         Marjorie O. Rendell              Ellen Segal Huvelle
                                         R. David Proctor                 Catherine D. Perry
        Case MDL No. 2867 Document 99 Filed 10/03/18 Page 3 of 3



IN RE: LOCAL TV ADVERTISING
ANTITRUST LITIGATION                                           MDL No. 2867


                                     SCHEDULE A


          Northern District of Illinois

     CLAY, MASSEY & ASSOCIATES, P.C. v. GRAY TELEVISION, INC., ET AL.,
          C.A. No. 1:18-05197

          District of Maryland

     LAW OFFICES OF PETER MILLER, P.A. v. SINCLAIR BROADCAST GROUP, INC.,
          ET AL., C.A. No. 1:18-02316
